                                 UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2

 3   ERIC THOMAS MESI                                   )
                                                        )
 4
                          Plaintiff,                    )        Case No.: 2:21-cv-00638-GMN-NJK
 5         vs.                                          )
                                                        )                    ORDER
 6   PENNYMAC LOAN SERVICES LLC aka                     )
     Countrywide Home Loans, et. al,                    )
 7                                                      )
 8                        Defendants.                   )
                                                        )
 9

10          Under Local Rule IA 1-8, “[a]ll . . . civil actions must be filed in the clerk’s office for
11   the unofficial division of the court in which the action allegedly arose.” See D. Nev. Local R.
12   IA 1-8. Here, Plaintiff’s suit concerns real property located at 6865 Quantum Court, Sparks,
13   Nevada 89436 (“Property”). (See Compl. at 3, ECF No. 1). Given that the Property is in the
14   unofficial Northern Division of the District of Nevada, the Court accordingly transfers the civil
15   action to the unofficial Northern Division.
16
            IT IS HEREBY ORDERED that the above-listed case is transferred to the unofficial
17
     Northern Division of the District of Nevada. The Clerk of Court is ordered to close the instant
18

19
     case and open the case as an unofficial Northern Division case.

20
                         4 day of May, 2021.
            DATED this _____
21

22
                                                     ___________________________________
23                                                   Gloria M. Navarro, District Judge
                                                     United States District Court
24

25



                                                   Page 1 of 1
